Citation Nr: 0305977	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to a service-connected seizure 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to January 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board remanded this case in February 2001.  The 
development requested by the Board was accomplished by the 
RO.  Following readjudication of the case, the veteran's VA 
claims folder was returned to the Board for further 
appellate-level review and disposition.


FINDINGS OF FACT

1.  The veteran is service connected for a seizure disorder.

2.  The medical evidence shows a history of treatment and 
diagnosis for depression and dysthymia beginning in the mid 
1990s.

3.  The greater weight of the credible evidence does not 
establish that the veteran's mental disorder, presently 
diagnosed as adjustment disorder with depressed mood, was 
caused or aggravated by her service-connected seizure 
disorder or anticonvulsive medications taken over the years 
to control her seizures.


CONCLUSION OF LAW

Service connection on a secondary basis for an acquired 
psychiatric disorder is not warranted.  38 C.F.R. § 3.310(a) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal for the claim listed on the title 
page is not final and remains pending.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted above, the concept of a well-grounded claim has been 
eliminated.  The current standard of review for all claims is 
as follows.  Once all the evidence has been brought together, 
the Board has the responsibility to evaluate the record on 
appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the veteran was informed of the law and 
regulations generally applicable to her claim for service 
connection on a secondary basis by statement of the case 
furnished to her in May 1997.  More significantly, the 
veteran was provided notice of the newly-enacted VCAA and its 
provisions regarding the duty to notify and the duty to 
assist in the Board's remand of February 2001.

Crucially, the RO furnished the veteran a letter in March 
2001 advising her of the additional evidence deemed relevant 
to her claim, as specifically set forth in the Board's 
February 2001 remand.  This letter provided her with detailed 
notice of the evidence obtained in support of her claim up to 
that point in time and advised her that she could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated her for 
the disorder at issue herein.  She was informed as well that 
if he could not obtain any private medical records, she could 
provide VA authorization to obtain them for her by completing 
the appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  She also was advised to notify the 
RO if no additional evidence for her claim was needed or 
available, and a form to do so (VA Form 21-4138) was enclosed 
with the development letter.

Thereafter, the record shows that extensive development 
efforts were completed to obtain all identified sources of 
information and medical treatment, to include employment 
records as well as VA and private medical 
treatment/evaluation reports, and that follow-up development 
letters were furnished to the veteran in the course of these 
development inquiries when indicated by the response of the 
veteran and/or medical/employment sources.  Further, the 
record shows that the veteran notified the RO by Statement in 
Support of Claim (VA Form 21-4138) in October 2001 that she 
had provided all necessary information and evidence to 
proceed with a disposition of her claim.  In addition, the 
record shows that the veteran was provided notice of the  
development action taken with respect to her claim pursuant 
to the Board's February 2001 remand instructions in the 
October 2002 supplement statement of the case furnished to 
her during the pendency of this appeal.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her claim of secondary 
service connection for an acquired psychiatric disorder.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.

The record shows that pursuant to the Board's February 2001 
remand instructions, extensive development was undertaken by 
the RO to obtain employment record and additional VA and 
private medical treatment records and to provide her a VA 
examination to ascertain the nature and etiology of the 
claimed psychiatric disorder which she believes was caused by 
her service-connected seizure disorder.  As a result of these 
development inquiries, VA and private treatment records were 
obtained and the veteran was afforded a VA examination in 
July 2002.  
In addition, the RO obtained a VA medical opinion in October 
2002 addressing the etiology of the veteran's psychiatric 
disorder, as directed by the Board's remand instructions.  

Further, the record shows that the RO obtained available 
employment records that the veteran identified as relevant to 
her claim (as noted above, she recently advised the RO that 
no additional information was necessary to process her 
claim), her service medical records, and provided her VA 
epilepsy and mental disorders compensation examinations in 
1996, all in connection with the development and adjudication 
of this claim.  Hence, it appears that all known and 
available records deemed relevant to this claim have been 
obtained and are associated with the veteran's claims file.  
As the record currently stands, the veteran does not contend 
that additional evidence which is pertinent exists and needs 
to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of her claim.  
She also was informed of her right to a hearing and was 
presented several options for presenting personal testimony.  
She indicated in the May 1997 Form 9 that she did not want a 
hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).



Analysis

Initially, the Board notes that the veteran does not contend 
that her mental disorder was incurred or aggravated in 
service.  Indeed, there are no complaints, treatment or 
diagnosis of a mental disorder reported during the veteran's 
period of active military service between 1976 and 1983.  
Post-service medical records show a history of treatment and 
diagnosis of depression beginning in the mid 1990s, 
approximately ten years after she left service.  Rather, she 
contends that she developed a psychiatric disorder years 
after service due to the disabling nature of her service-
connected seizure disorder and/or as a result of long-term 
medication use.  Hence, this claim is specifically limited to 
consideration of whether service connection on a secondary 
basis under 38 C.F.R. § 3.310 is warranted.

As discussed above, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  Establishing service connection on 
a secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  See Wallin, supra; see also Allen v. Brown, 
7 Vet. App. 439 (1995).

With respect to Wallin element (1), there is ample evidence 
of a current psychiatric disability, formerly diagnosed as 
depression or dysthymia but more recently diagnosed as 
adjustment disorder with depressed mood.  Concerning Wallin 
element (2), the veteran has been service connected for a 
seizure disorder since January 1983.  

Concerning Wallin element (3), medical nexus, mental health 
assessment and other  treatment records provide no nexus 
opinion evidence which serve to link the veteran's currently 
diagnosed dysthymia/depressive disorder to her service-
connected seizure disorder, including on the basis of 
aggravation and also to include as a claimed residual of 
anticonvulsive medications used to control her seizures.
Moreover, and most crucially of record are the reports of VA 
compensation examinations which include medical opinion 
statements addressing the veteran's claim of a secondary 
relationship between her seizure disorder and the onset of 
her mental disorders which are against her claim.

In the report of a VA mental disorders examination conducted 
in November 1996, the VA examiner provided the following with 
respect to the question of whether the veteran's medications 
used to treat her seizures might have caused her to develop 
dysthymic disorder:

So far, I have not come across any 
published data which would support the 
notion that anticonvulsants can cause 
depression.  There is considerable 
support for anticonvulsant[s] being a 
mood stabilizer and as such, are often 
used in affective disorders in 
conjunction with antidepressants or [to] 
treat manic episodes.

The Board observes in passing that the report of VA epilepsy 
examination conducted in December 1996 specifically referred 
further inquiry as to the possible relationship between the 
veteran's use of anticonvulsive medications for treatment of 
the seizures and the onset of her depression to the medical 
opinion provided on the November 1996 VA mental disorders 
examination.

The Board remanded this claim in February 2001 for additional 
development, as detailed above, as well as for further 
medical opinion addressing the possible relationship between 
the veteran's seizures and her mental disorder.  A VA mental 
disorders examination was thereafter conducted in July 2002, 
resulting in a diagnosis of adjustment disorder with 
depressed mood, based on the VA examiner's clinical 
examination of the veteran as well as review of the evidence 
in the claims file.  This VA examiner further stated that the 
veteran appeared to be having some difficulty adjusting to 
her seizure disorder with some dysphoria and low energy 
level.

The RO also obtained a medical opinion from two VA mental 
health specialists, a VA staff psychologist and a VA 
psychiatrist, the latter of whom was identified as the Chief, 
Behavioral Health Service, at the Albuquerque-VA Medial 
Center, in October 2002.  Based on a complete review of all 
the evidence in the veteran's seven-volumes claims file, 
these VA mental health specialists prepared the following 
medical opinion:

The veteran does not have dysthymic 
disorder. . . . 
The adjustment disorder with depressed 
mood appears most likely related to the 
premature ending of her employment, and 
other employment difficulties associated 
with [her former employer].

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection on a secondary 
basis for the presently diagnosed adjustment disorder with 
depressed mood.  The regulations regarding service connection 
do not require that a veteran establish service connection 
through medical records alone, see Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), but in this case, the Board has 
carefully examined the entire evidentiary record and finds 
little evidence to support the veteran's contentions that her 
mental disorder was caused or aggravated by her service-
connected seizure disorder or the medications used to treat 
and control her seizures.  As discussed above, it was the 
opinion of two VA mental health specialists in October 2002 
that the veteran's depression coincided with a number of 
difficulties she experienced in connection with her former 
employment, not in connection with her longstanding seizure 
disorder.

As noted above, there is of record the July 2002 VA 
examination report which included the examiner's comment that 
the veteran appeared to be having some difficulty adjusting 
to her seizure disorder with some dysphoria and low energy 
level.  Although this statement is not couched in strong 
terms, to the extent that this statement may be interpreted 
as suggesting a relationship between these two conditions, 
the Board finds that it is outweighed by the balance of the 
relevant evidence, specifically, the extensive clinical-
treatment records, which contain no inferences suggesting a 
secondary/aggravation connection between the veteran's 
depressed mood and the service-connected seizure disorder, 
and by the recent medical-opinion statement of the two VA 
health care specialists obtained in October 2002.

As detailed above, the October 2002 medical opinion of the 
two VA mental health specialists was based on a complete 
review of the evidence in the veteran's claims folder for the 
express purpose of addressing the question of any 
relationship between the veteran's seizure disorder and her 
mental disorders.  On this matter, these VA specialists 
jointly agreed that the veteran's currently diagnosed 
adjustment disorder with depressed mood was more likely due 
to her recent employment difficulties.  Given the clarity of 
this opinion, and the circumstances in which it was rendered 
(following the July 2002 VA examination and a review of the 
entire medical history), the Board accords it great weight of 
probative value.

With respect to the veteran's claim that the medications she 
took for her seizures led to depression, the Board also notes 
that the 1996 VA examination included the examiner's opinion 
that there did not exist in a medical literature any support 
for the notion that use of anticonvulsants caused depression.  
The veteran has submitted no competent medical evidence which 
supports her contention.  Her own contentions are not 
competent to serve as a basis for a grant of service 
connection for the issue on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay person 
without medical training is not competent to opine on medical 
matters such as diagnosis, date of onset or cause of a 
claimed disability]; see also 38 C.F.R. § 3.159(a)(1) (2002) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, while Wallin elements (1) and (2) are met in this 
case competent evidence showing a nexus between these two 
disorders is lacking.  Element (3) has not been satisfied, 
and the veteran's claim fails on that basis.  For the reasons 
and bases expressed above the Board concludes that a 
preponderance of the evidence of record is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  Because the preponderance of 
evidence weighs against a grant of the benefits sought, the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection on a secondary basis for an acquired 
psychiatric disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

